Citation Nr: 0706628	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for removal of 
gallbladder secondary to polycystic ovarian syndrome surgery.

2.  Entitlement to service connection for polycystic ovarian 
syndrome.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
cervical condition, claimed as neck pain. 

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
headaches, claimed as secondary to cervical condition. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1993 to February 
1994.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for removal of her 
gallbladder and polycystic ovarian syndrome.  In addition, 
the RO determined that the veteran failed to submit new and 
material evidence sufficient to reopen her claims for service 
connection for a cervical condition, claimed as neck pain, 
and headaches.   

The veteran submitted various medical records at her November 
2006 Board hearing, with a VA Form 21-4138 waiving Regional 
Office Consideration.

The issues of service connection for polycystic ovarian 
syndrome and removal of gall bladder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied service 
connection for headaches because there was no evidence of 
complaints, treatment, or diagnosis of headaches during 
service.  

2.  In a February 2000 rating decision, the RO denied service 
connection for neck pain, claimed as a cervical condition, 
because there was no evidence of complaints, treatment, or 
diagnosis of neck pain during service.  

3.  In a July 2002 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's previously denied claims for service 
connection for a cervical condition and headaches.  The 
veteran was notified of that decision; however, she did not 
submit a notice of disagreement or perfect an appeal. 

4.  Evidence received since the July 2002 final rating 
decision is cumulative and redundant of other evidence of 
record, and is not, by itself or in connection with 
previously considered evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The July 2002 decision, in which the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen previously denied claims for service connection for 
a cervical condition and headaches, is final. 38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002). 

2.  New and material evidence has not been received since the 
RO's July 2002 rating decision and the claims for service 
connection for a cervical condition and headaches are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 156.
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that she injured her cervical spine 
during service.  She reports that another soldier 
accidentally struck her with an M-16 during training 
exercises.  She states her neck pain worsened as a result of 
wearing a heavy bullet-proof helmet.  She also attributes her 
neck pain to sleeping on cots and thin mattresses during 
service.  She reports seeking treatment for her neck pain 
from the field medic, who prescribed pain relievers.  In 
addition, the veteran contends that her headaches are related 
to her cervical spine injury.  

In July 2002, the RO determined that the veteran had not 
submitted new and material evidence sufficient to reopen her 
previously denied claims for service connection.  In denying 
her claim, the RO concluded that the evidence received in 
connection with the claim to reopen failed to establish that 
the veteran sustained a cervical spine injury during service.  
The relevant evidence of record considered in conjunction 
with the July 2002 denial of VA compensation benefits include 
the veteran's service medical records and her lay statements 
in support of her claim, November and December 1999 medical 
records reflecting diagnosis and treatment for several 
cervical spine disorders, and an undated x-ray reflecting 
cervical spine disc herniation with nerve impingement.  

The evidence submitted to reopen the claim includes VA 
medical records documenting treatment for cervical 
spondylosis and recurring headaches and the veteran's 
testimony before the undersigned Acting Veterans Law Judge in 
November 2006. 
 
While the recently submitted medical records are new, medical 
evidence describing the veteran's current condition is not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  As such, the current 
medical records do not serve to reopen her claim.  Similarly, 
the veteran's contentions concerning the origins of the 
disability merely duplicate the contentions which were of 
record at the time of the previous denials.  See Bostain v. 
West, 11 Vet. App. 124 (lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
is not new evidence).  The evidence submitted is cumulative 
and redundant of the evidence of record in July 2002.  

The unestablished fact- that the veteran has a cervical spine 
condition and headaches medically linked to an in-service 
injury or disease- remains unestablished by the evidence 
submitted in association with the veteran's most recent claim 
to reopen her previously denied claim.  The Board finds the 
evidence submitted is not new and material and does not serve 
to reopen the veteran's claim.  As the veteran has not met 
the threshold burden of submitting new and material evidence 
sufficient to reopen her claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate her claim, the RO 
notified her that she needed to submit new and material 
evidence to reopen her previously denied claims in May 2003, 
including evidence that her current conditions occurred in 
service.  They further informed her of the evidence the RO 
would obtain on her behalf.  Because the claims have not been 
reopened, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of her claims, the RO obtained 
her service medical records, private and VA medical records, 
and lay statements in support of her claim.  The veteran 
testified before the undersigned Acting Veteran's Law Judge 
in November 2006.  VA's duty to assist does not include 
providing a VA examination in claims to reopen.  See 
38 C.F.R. § 3.159(c) (4) (2006).  The Board concludes that 
all relevant evidence has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating her claim. 


ORDER

1.  New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a cervical condition, claimed as neck pain, is 
denied.  
2.  New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for headaches, claimed as secondary to a cervical 
condition, is denied.  


REMAND

The veteran claims service connection for polycystic ovarian 
syndrome, which she contends manifested during service.  The 
veteran also claims service connection for removal of her 
gall bladder, which she contends became infected during a 
laparoscopic cystectomy performed during her active service 
which ended in February 1994.  The veteran's gall bladder was 
subsequently removed in 1997.  

The medical evidence of record demonstrates a current 
diagnosis of polycystic ovarian syndrome managed with 
medication.  The veteran underwent a laparoscopic cystectomy 
to treat a peritubal cyst in September 1993.  In light of 
evidence of a current gynecological disability and service 
medical records documenting treatment for a peritubal cyst 
during service; VA has the duty to assist her in the 
development of her claim by providing her with a VA 
examination and opinion to determine whether a nexus exists 
between her current condition and her active service. 

With regard to her claim of service connection for gall 
bladder removal, the veteran has indicated that there are 
relevant private treatment records at M.H and B.T.H in 
Houston, TX.  Specifically, she has submitted a September 
2006 authorization and consent forms for release of 
information regarding April to May 1996 gall bladder and 
liver infections and a June 1997 emergency gall bladder 
removal.  In November 2006 the veteran testified before the 
undersigned Acting Veterans Law Judge that the aforementioned 
medical records relate the gall bladder removal to the 
laparoscopic surgery performed during service.  These records 
have not been associated with the claims file.  VA has the 
duty to assist the veteran in the development of this claim 
by requesting the aforementioned medical records.  

In addition, the veteran contends that she received medical 
treatment at the VA medical center (VAMC) in Milwaukee, WI.  
These medical records have not been associated with her 
claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claims, the issues of 
service connection for polycystic ovarian syndrome and gall 
bladder removal are REMANDED for the following: 

1.  Obtain any pertinent VA treatment 
records from the VA Medical Center in 
Milwaukee, WI and associate them with the 
claims folder.
 
2.  Attempt to obtain relevant treatment 
records not already associated with the 
file from M. H. and B. T. H. in Houston, 
TX.  Any records obtained should be 
associated with the claims file and 
unsuccessful efforts to obtain the 
records should be documented in the 
claims file.
 
3.  After completion of the foregoing, 
schedule the veteran for appropriate VA 
medical examinations to: obtain an 
opinion as to whether it is as least as 
likely as not (a probability of 50 
percent or better) that the veteran's 
current gynecological condition is 
related to service; and an opinion as to 
whether the veteran's gall bladder 
removal is related to service either 
directly, or as a result of her 
polycystic ovarian syndrome.  The 
examiner must specifically address the 
veteran's treatment for a peritubal cyst 
in September 1993 in reaching a 
conclusion.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  
4. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


